                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

MELBA C. ROBINSON,                                    :
    Plaintiff                                         :    CIVIL CASE NO.
                                                      :    3:16cv1148(JCH)
        v.                                            :
                                                      :
CONNECTICUT DEPARTMENT                                :
OF MOTOR VEHICLES,                                    :    DECEMBER 20, 2018
     Defendant.                                       :

             RULING RE: DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
            (DOC. NO. 64) AND PLAINTIFF’S MOTION TO STRIKE (DOC. NO 70).

        The plaintiff, Melba C. Robinson (“Robinson”), brings this pro se employment

discrimination action against the defendant, the State of Connecticut Department of

Motor Vehicles (“DMV”). Robinson “asserts claims pursuant to Title VII of the Civil

Rights Act, 42 U.S.C. §§ 2000e et seq. (‘Title VII’),” consisting of “claims for

discrimination on the basis of race and color,” including “both direct discrimination

claims and claims of retaliation.” Rec. Ruling (Doc. No. 12) (Merriam, J.) at 1, 6–7,

recommendation adopted Endorsement Order (Doc. No. 13).1

        The court previously granted in part DMV’s First Motion to Dismiss (Doc. No. 28)

and granted DMV’s Second Motion to Dismiss (Doc. No. 46). DMV seeks summary

judgment on Robinson’s remaining claims. Also before the court is Robinson’s Motion

to Strike (Doc. No. 70). For the reasons stated below, DMV’s Motion for Summary

Judgment is granted, and Robinson’s Motion to Strike is denied.




        1Robinson also initially “assert[ed] claims pursuant to . . . the Americans with Disabilities Act, 42
U.S.C. §§ 12101, et seq. (‘ADA’).” Rec. Ruling (Doc. No. 12) (Merriam, J.) at 1, recommendation adopted
Endorsement Order (Doc. No. 13). This court has dismissed all ADA claims. See Rec. Ruling at 8.

                                                      1
I.     BACKGROUND

       Robinson filed her original Complaint, pro se, on July 8, 2016. See Compl. (Doc.

No. 1), asserting “claims pursuant to Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e

et seq. (‘Title VII’),” consisting of “claims for discrimination on the basis of race and

color,” including “both direct discrimination claims and claims of retaliation.” Rec. Ruling

at 1, 6–7, recommendation adopted Endorsement Order (Doc. No. 13). She filed a First

Amended Complaint on October 12, 2016. See First Am. Compl. (Doc. No. 15). The

court struck the First Amended Complaint as late and directed service of the Complaint.

See Endorsement Order (Doc. No. 16). DMV filed its First Motion to Dismiss on March

9, 2017. See First Mot. to Dismiss (Doc. No. 28).

       The court ruled on DMV’s First Motion to Dismiss on May 23, 2017, granting it in

part and denying it in part. See Ruling on First Mot. to Dismiss (Doc. No. 40). The

court dismissed Robinson’s discrimination claim stemming from her August through

September 2011 suspension and her hostile work environment claim, but gave

Robinson leave to replead those claims if she had a factual basis upon which to

plausibly allege those claims. Id. at 27. The court denied DMV’s First Motion to

Dismiss as to Robinson’s discrimination claim stemming from her December 2011

suspension and her retaliation claim stemming from her termination. Id. at 27–28.

       Robinson filed a Second Amended Complaint on June 12, 2017. Second Am.

Compl. (Doc. No. 43). DMV thereafter filed a Second Motion to Dismiss (Doc. No. 46).

The court dismissed Robinson’s hostile work environment claims with prejudice. See

Ruling on Second Motion to Dismiss (Doc. No. 60) at 6. The court noted that

Robinson’s claims of discrimination and retaliation stemming from her December 2011

suspension and her termination would proceed. Id.
                                              2
       DMV filed the instant Motion for Summary Judgment on March 16, 2018. See

Motion for Summary Judgment (Doc. No. 64). DMV seeks summary judgment in its

favor on Robinson’s remaining claims of discrimination related to her two suspensions,

and retaliation related to her termination. Also before the court is Robinson’s Motion to

Strike the Affidavit of Daniel Callahan, which she filed on June 6, 2018. See Motion to

Strike (Doc. No. 70).

II.    STANDARD OF REVIEW

       Summary judgment is proper only where, construing the evidence in the light

most favorable to the non-movant, “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). On a

motion for summary judgment, the moving party bears the burden of establishing the

absence of any genuine issue of material fact. Zalaski v. City of Bridgeport Police Dep't,

613 F.3d 336, 340 (2d Cir. 2010). If the moving party satisfies that burden, the

nonmoving party must set forth specific facts demonstrating that there is ‘a genuine

issue for trial. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). A genuine issue

exists where the evidence is such that a reasonable jury could decide in the non-moving

party's favor. See, e.g., Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d 98,

104 (2d Cir. 2011) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

       The court’s role at summary judgment “is to determine whether genuine issues of

material fact exist for trial, not to make findings of fact.” O’Hara v. Nat. Union Fire Ins.

Co. of Pittsburgh, 642 F.3d 110, 116 (2d Cir. 2011). Unsupported allegations do not

create a material issue of fact and cannot overcome a properly supported motion for

summary judgment. See Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000).

The non-moving party “may not rely on mere conclusory allegations nor speculation, but
                                              3
instead must offer some hard evidence showing that [their] version of the events is not

wholly fanciful.” D'Amico v. City of N.Y., 132 F.3d 145, 149 (2d Cir.1998) (collecting

cases). Additionally, the evidence the court considers in ruling on a motion for summary

judgment must be admissible evidence, or evidence that could be readily reduced to an

admissible form at trial. See LaSalle Bank National Ass'n v. Nomura Asset Capital

Corp., 424 F.3d 195, 205 (2d Cir. 2005); Santos v. Murdock, 243 F.3d 681, 683 (2d Cir.

2001) (“Affidavits submitted to defeat summary judgment must be admissible

themselves or must contain evidence that will be presented in an admissible form at

trial.”) (citation omitted).

III.    FACTS2

        Robinson began working at DMV in May 2007. Def.’s Local Rule 56(a)1

Statement of Facts (“DMV 56(a)1”) (Doc. No. 64-2) ¶ 12; Pl.’s Local Rule 56(a)2

(“Robinson 56(a)2”) (Doc. No. 72) ¶ 12. In June 2011, Robinson was involved in a

dispute with a DMV customer. According to Robinson, the customer threw documents

at her. See Robinson 56(a)2 ¶ 26. Robinson slammed the documents on her

workspace and stated, using an expletive, that she was tired of the way customers

treated DMV employees. Id.




        2 The facts are taken from Robinson’s Statement of Facts (Doc. No. 72), Robinson’s Statement of

Additional Facts (Doc. No. 73), and DMV’s Statement of Facts (Doc. No. 64-2). Where facts are taken
from DMV’s Statement of Facts, they are undisputed or admitted, unless otherwise noted.

           In her Statement of Facts, Robinson frequently notes her objections to DMV’s Statement of Facts
without providing a specific citation to (1) an affidavit of a witness competent to testify as to the facts at
trial, or (2) other evidence that would be admissible at trial, as required by the Federal and Local Rules of
Civil Procedure. See e.g., Robinson 56(a)2 ¶¶ 10, 18–21, 26–27. Where Robinson objects to or denies
DMV’s statements of fact that are supported by evidence, without providing evidence to support her
objection, the court deems the statements admitted. See D. Conn. L. Civ. R. 56(a)3 (“Failure to provide
specific citations to evidence in the record as required by this Local Rule may result in the Court deeming
admitted certain facts that are supported by the evidence in accordance with Local Rule 56(a)1”).

                                                      4
        Lucy Manente (“Manente”) served as Human Resources Manager for the DMV.

DMV 56(a)1 ¶¶ 19–22; Robinson 56(a)2 ¶¶ 19–22. Manente received an email from

Agustin Roman (“Roman”), the DMV Branch Manager, on June 7, 2011, which stated

that Roman had observed Robinson yelling and cursing at a customer. DMV 56(a)1

¶ 23; Robinson 56(a)2 ¶ 23. Manente was assigned to investigate the incident. DMV

56(a)1 ¶ 24; Robinson 56(a)2 ¶ 24. At the conclusion of the investigation, Robinson

signed a Last Chance Stipulated Agreement, in which she agreed to a 20-day

suspension. DMV 56a(1) ¶ 32; Robinson 56a(2) ¶ 32.3

        On July 26, 2011, DMV Human Resources received information indicating that

Robinson had been involved in a dispute with a coworker. See DMV 56a(1) ¶ 38;

Robinson 56a(2) ¶ 38. Manente conducted a second investigation and determined that

Robinson’s conduct on July 26, 2011 violated DMV policies and Robinson’s Last

Chance Stipulated Agreement, and that the conduct warranted disciplinary action. DMV

56a(1) ¶ 42; Robinson 56a(2) ¶ 42. Manente also concluded that the coworker involved

in the dispute had violated DMV policies and should be disciplined. Robinson 56a(2)

¶ 49. Robinson signed a Second Stipulated Agreement on December 7, 2011. DMV

56a(1) ¶ 47; Robinson 56a(2) ¶ 49.4 Robinson served a two-day suspension as part of

the Agreement. DMV 56a(1) ¶ 47; Robinson 56a(2) ¶ 47.


        3  Throughout her Local Rule 56a(2) Statement of Facts, Robinson objects to DMV’s citation to the
Affidavit of Daniel Callahan, on the basis that Callahan lacked personal knowledge of the events
described. See, e.g., DMV 56a(1) ¶¶ 32, 51, 61–63; Robinson 56a(2) ¶¶ 32, 51, 65–63. However,
Callahan served as a Human Resources Administrator at DMV. See DMV 56a(1) ¶ 17. In that role, he
became acquainted with the DMV records concerning this case. Id. ¶ 18. Callahan’s Affidavit is
admissible evidence or could readily be reduced to admissible form. It is therefore properly submitted as
evidence in support of a summary judgment motion.
        4
        The court notes that Robinson objects that she did not sign a Second Last Chance Agreement.
Robinson 56a(2) ¶ 47. The court concludes that a dispute of fact exists as to whether Robinson’s second


                                                   5
       On August 9, 2012 Robinson attended a meeting with DMV and her Union

regarding her unscheduled absences. DMV 56a(1) ¶¶ 51–52; Robinson 56a(2) ¶¶ 51–

52. Robinson had received unsatisfactory ratings in her performance reviews for two

consecutive rating periods. DMV 56a(1) ¶ 60; Robinson 56a(2) ¶ 60. A pre-disciplinary

meeting was held on January 8, 2013. DMV 56a(1) ¶ 64–65; Robinson 56a(2) ¶ 64–65.

Robinson was notified on February 15, 2013, that her employment with DMV was being

terminated. DMV 56a(1) ¶ 68; Robinson 56a(2) ¶ 68.

       Robinson filed a Complaint with the CHRO, alleging discrimination, on May 24,

2012. DMV 56a(1) ¶ 4; Robinson 56a(2) ¶ 4. Robinson filed an Amended Complaint

with CHRO, alleging retaliation, on February 25, 2014. DMV 56a(1) ¶ 5; Robinson

56a(2) ¶ 5.

IV.    DISCUSSION

       A.      Motion to Strike

       Robinson filed a Motion to Strike the Affidavit of Daniel Callahan on June 6,

2018. See Motion to Strike (Doc. No. 70). Robinson seeks to strike the Affidavit (Doc.

No. 64-6), which was submitted as an exhibit to DMV’s Motion for Summary Judgment,

because Callahan lacked personal knowledge of the facts to which he swore. Id. at 1.

The court need not reach the merits of Robinson’s arguments, nor those of the DMV in

its Objection, because Robinson’s Motion to Strike is barred by the Local Rules. The

Local Rules state that “[m]otions to strike . . . statements made in a Rule 56(a)

statement or . . . the supporting evidence are prohibited.” D. Conn. L. Civ. R. 56(a)4.




Agreement was a “Last Chance” agreement. However, DMV present unrebutted evidence that Robinson
at the least signed a Second Stipulated Agreement. See Callahan Affid., Ex. 13 (Doc. No. 64-6) at 69.

                                                  6
Callahan’s Affidavit is evidence submitted in support of DMV’s Motion for Summary

Judgment. Robinson’s Motion to Strike is therefore denied.

       B.      Motion for Summary Judgment

       DMV seeks summary judgment in its favor as to Robinson’s claims of

discrimination and retaliation. See Def.’s Mem. in Supp. of Motion for Summary

Judgment (“DMV Mem. in Supp.”) (Doc. No. 64-1) at 1. DMV argues that,

(1) Robinson’s retaliation claim regarding her termination is time-barred, id. at 3; and

(2) all of Robinson’s claims are barred by the Stipulated Agreements she signed, id. at

8. In the alternative, DMV argues that (1) Robinson failed to meet her burden to provide

evidence sufficient to state a prima facie case of discrimination, or to establish that there

is a genuine dispute of material fact as to whether DMV’s nondiscriminatory basis for its

actions were pretextual, id. at 15, 22, 23; and (2) Robinson failed to put forward a prima

facie claim of retaliation, id. at 26.

       Robinson argues that, (1) her retaliation claims are not time-barred because the

doctrine of equitable tolling applies, Robinson Mem. in Opp. to Mot. Summary Judgment

(Doc. No. 69) (“Robinson Opp.”) at 4; (2) there is a genuine dispute of material fact as to

whether Robinson’s suspensions were discriminatory, id. at 2–3; and (3) there is a

genuine dispute of material fact as to whether Robinson’s termination was retaliatory, id.

at 4–5. The court first addresses Robinson’s retaliation claim, before addressing her

discrimination claim.

               1.      Equitable Tolling of Retaliation Claim

       Robinson claims that DMV terminated her employment in retaliation for

Robinson’s filing a claim of discrimination with the Connecticut Commission on Human

Rights and Opportunities (“CHRO”). See Robinson Opp. at 1, 4–5. DMV argues that

                                              7
the claims are time-barred. DMV Mem. in Supp. at 3. Robinson responds that the court

should equitably toll her retaliation claims. Robinson Opp. at 4.

       Robinson was informed on February 15, 2013, that her employment at DMV was

being terminated. DMV 56(a)1 ¶ 68; Robinson 56(a)2 ¶ 68. Robinson filed her original

Complaint with CHRO, alleging DMV discriminated against her, on May 24, 2012. DMV

56(a)1 ¶ 4; Robinson 56(a)2 ¶ 4. She filed an Amended Complaint with CHRO, alleging

retaliation, on February 25, 2014. DMV 56(a)1 ¶ 5; Robinson 56(a)2 ¶ 5. Robinson

states that she originally requested that CHRO amend her Complaint to include a

retaliation claim on May 2, 2013, but that CHRO never filed the Amended Complaint.

Robinson 56(a)2 ¶ 5.

       The court concluded, in its Ruling on DMV’s First Motion to Dismiss, that

Robinson failed to file her retaliation claims in a timely manner. See Ruling Re: First

Mot. to Dismiss (Doc. No. 40) at 8. However, the court also concluded that “Robinson

plausibly allege[d] facts from which the court [could] infer that equitable tolling may

apply, so as to allow her termination claim to proceed . . . .” Id. at 12.

       Nothing in the evidence presented by the parties in relation to the pending Motion

for Summary Judgment alters the court’s finding that Robinson’s termination claim,

absent equitable tolling, were untimely. Robinson could not have filed a termination

claim with the Equal Employment Opportunity Commission (“EEOC”) until after she had

filed the claim with the CHRO. See 42 U.S.C. § 2000e-5(c) (“[N]o charge may be filed

[with the EEOC] by the person aggrieved before the expiration of sixty days after

proceedings have been commenced under the State [ ] law, unless such proceedings

have been earlier terminated.”). Moreover, any claim had to be filed with the EEOC



                                              8
within 300 days from the date of the alleged retaliatory act. See E.E.O.C. v.

Commercial Office Prod. Co., 486 U.S. 107, 110 (1988) (“If a complainant initially

institutes proceedings with a state [ ] agency with authority to grant or seek relief from

the practice charged, the time limit for filing with the EEOC is [ ] 300 days.”).

       Robinson filed her Amended Complaint 375 days after she was notified of her

termination, and 361 days after her termination became effective. DMV 56(a)1 ¶ 68;

Robinson 56(a)2 ¶ 68 (noting that on February 15, 2013, Robinson received a letter

informing her she was being terminated, effective March 1, 2013). Ordinarily, a court

dismisses a Section VII claim the plaintiff failed to file with the EEOC in a timely manner.

See Pilman v. N.Y. City Hous. Auth., 64 F. App’x 293, 296 (2d Cir. 2003) (“[T]he District

Court properly dismissed [plaintiff’s] discrimination claim as time-barred. Under [ ] Title

VII . . . , a claimant may bring suit in federal court only if she has filed a timely complaint

with the EEOC.”). However, the Supreme Court has held that “filing a timely charge of

discrimination with the EEOC is not a jurisdictional prerequisite to suit in federal court,

but a requirement that, like a statute of limitations, is subject to . . . equitable tolling.”

Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982).

       The Second Circuit has held that “equitable tolling is only appropriate in rare and

exceptional circumstances, in which a party is prevented in some extraordinary way

from exercising [her] rights.” Zerilli-Edelglass v. N.Y. City Transit Auth., 333 F.3d 74, 80

(2d Cir. 2003) (citations and alterations omitted). In determining whether equitable

tolling applies, “a district court must consider whether the person seeking application of

the equitable tolling doctrine (1) has acted with reasonable diligence during the time

period she seeks to have tolled, and (2) has proved that the circumstances are so



                                                9
extraordinary that the doctrine should apply.” Id. at 80–81 (quotation omitted). The

burden of demonstrating that equitable tolling is appropriate lies with the plaintiff. Boos

v. Runyon, 201 F.3d 178, 185 (2d Cir. 2000) (citing Miller v. International Tel. & Tel.

Corp., 755 F.2d 20, 24 (2d Cir.1985)).

       Robinson first requested that CHRO amend her Complaint on May 2, 2013.

DMV 56(a)1 ¶ 7; Robinson 56(a)2 ¶ 7. She also reached out to CHRO via telephone on

multiple occasions to determine whether an Amended Complaint had been filed. DMV

56(a)1 ¶ 10; Robinson 56(a)2 ¶ 10. Robinson’s Complaint was assigned to at least two

CHRO investigators, Susan Lockery and Debra Drexler. See Affidavit of Melba

Robinson (“Robinson Affid.”) (Doc. No. 69-4) at 20, 23. Regional Director Tanya

Hughes (“Hughes”) was also involved in CHRO’s processing of Robinson’s Complaint.

See id. at 24. No CHRO representative filed an Amended Complaint on Robinson’s

behalf.

       DMV argues that Robinson has failed to meet her burden to raise a genuine

issue of material fact as to whether (1) she acted diligently during the time period she

seeks to have tolled, and (2) the circumstances of her case are extraordinary. See

DMV Mem. in Supp. at 5–6. DMV argues that Robinson was not unaware of her cause

of action due do DMV’s conduct, and failed to provide evidence of a medical or mental

impairment that prevented her from filing an Amended Complaint. Id. DMV adds that,

while Robinson contacted two CHRO employees about filing an Amended Complaint, it

was Robinson’s, not CHRO’s, responsibility to do so. Id. at 6. DMV argues that

Robinson’s communication was insufficient to establish that she acted diligently. See

id. (noting that Robinson “did not have any other conversations” with CHRO staff).



                                            10
Finally, DMV argues that Robinson could have travelled to the CHRO Regional Office to

fill out an Amended Complaint form in person, but she failed to do so. Id.

      Robinson first argues that equitable tolling is appropriate because she was

pregnant at the time her employment was terminated, and that she experienced a

“challenging pregnancy.” Robinson Opp. at 4. In her Opposition, Robinson references,

without citation to any evidence, medication she was prescribed during her pregnancy,

as well as tests she underwent. See Robinson Opp. at 4. Robinson also cites to her

Affidavit as evidence of her challenging pregnancy. See Robinson Affid. ¶ 30. Even

accepting as true Robinson’s statement that she experienced a “challenging

pregnancy,” she has provided no evidence as to what challenges she faced, and no

evidence as to her prescribed medication, testing, or other events during the pregnancy,

so as to raise a genuine dispute of material fact as to whether her pregnancy prevented

her from filing an Amended Complaint. Robinson also cited to a birth certificate to

support her argument. See id. at 25. However, the document does not support

Robinson’s claim that a difficult pregnancy prevented her from filing an Amended

Complaint with CHRO. At most, the birth certificate is evidence of the fact that

Robinson was pregnant at the time of her termination and gave birth to a child on

August 22, 2013. See id.

      Unsupported allegations do not create a material issue of fact and cannot

overcome a properly supported motion for summary judgment. See Weinstock, 224

F.3d at 41. The court concludes that Robinson has failed to demonstrate the existence

of a genuine dispute of material fact as to whether the circumstances she faced during




                                           11
her pregnancy (1) prevented her from filing a claim with CHRO, and (2) were so

extraordinary as to warrant equitable tolling.

        Robinson also argues that equitable tolling is appropriate because she requested

that CHRO file an Amended Complaint on her behalf, and CHRO failed to do so. As

noted above, see supra at 9, equitable tolling is appropriate where the person seeking

application of the equitable tolling doctrine (1) acted with reasonable diligence during

the period she seeks tolled, and (2) has proved that the circumstances are so

extraordinary that the doctrine should apply. Zerilli-Edelglass, 333 F.3d at 80–81.

Robinson states that she informed CHRO Regional Manager Hughes that she wished to

file an Amended Complaint on May 2, 2013. Robinson 56(a)2 ¶ 5. Robinson received

an email from Susan Lockery on October 17, 2013, regarding Robinson’s request to

view her CHRO file. See Robinson Statement of Additional Facts (“Robinson 56a(3)”)

(Doc. No. 73) ¶ 46.5 Robinson stated that she “wanted to view [her] file to see if Ms.

Hughes started the process of amending [her] complaint.” Id. Robinson claims that she

spoke to Debra Draxler about amending her Complaint during a meeting in January

2014. Robinson 56(a)3 ¶ 48. Robinson also argues that CHRO repeatedly failed to

return her phone calls and did not respond to voicemails. Robinson 56(a)2 ¶¶ 5, 10.

Moreover, Robinson states, she was “never instructed” by CHRO to file her own

Amended Complaint. Id. ¶ 11.

        DMV argues that equitable tolling is unwarranted because (1) DMV did not

mislead Robinson; (2) filing an Amended Complaint was Robinson’s, not the CHRO’s,



        5  The court notes that, in support of this statement, Robinson cites to an “Exhibit 19” to her
Affidavit. See Robinson 56(a)3 ¶ 46. The document was attached to her Statement of Additional Facts.
See id. at 12.

                                                   12
responsibility; and (3) the circumstances of the case are not so extraordinary so as to

warrant equitable tolling. See DMV Mem. in Supp. at 5–6.

          Even assuming, arguendo, that Robinson’s communications to CHRO regarding

her Amended Complaint constitute sufficient diligence to meet the first prong of the

equitable tolling test, there is no genuine dispute of material fact as to whether “the

circumstances [in this case] are so extraordinary that the doctrine should apply.” Zerilli-

Edelglass, 333 F.3d at 80. The Supreme Court recently reaffirmed that “the second

prong of the equitable tolling test is met only where the circumstances that caused a

litigant's delay are both extraordinary and beyond its control.” Menominee Indian Tribe

of Wisconsin v. United States, 136 S. Ct. 750, 756, (2016) (emphasis in original); see

also Frederick v. JetBlue Airways Corp., 671 F. App'x 831, 832 (2d Cir. 2016) (summary

order).

          Here, there is no genuine dispute of material fact that the circumstances that

caused Robinson’s delay were within her control. While Robinson could not make

CHRO file an Amended Complaint on her behalf, she could have filed the Amended

Complaint herself. Moreover, there is no evidence in this case that any CHRO

employee misled Robinson by saying that they would, in fact, file an Amended

Complaint, or that any CHRO employee told Robinson that an Amended Complaint had

been filed at any time.

          Robinson provided evidence that CHRO was delayed in its investigation of

Robinson’s claim, and argues that CHRO was unresponsive to her communication.

However, this did not prevent Robinson from filing an Amended Complaint herself.

Robinson could have travelled to a local branch office to file an Amended Complaint but



                                              13
failed to do so. Robinson pointed to no admissible evidence to support an argument

that she was unable to file a Complaint. The court concludes that there is no genuine

dispute of material fact as to whether the circumstances that caused Robinson’s delay

in filing were both extraordinary and beyond Robinson’s control. The court therefore

concludes that equitable tolling of Robinson’s claim is not warranted. Because

Robinson’s Amended CHRO Complaint was untimely, DMV’s Motion for Summary

Judgment is granted as to Robinson’s claim of retaliation.

             2.     Discrimination Claim

      Robinson’s remaining claims are that DMV discriminated against her on two

instances by suspending her. The first claim stems from Robinson’s August-September

2011 20-day suspension. The second claim stems from Robinson’s December 2011

two-day suspension. DMV argues that summary judgment is appropriate as to both

claims because (1) the claims are barred by Stipulated Agreements, see DMV Mem. in

Supp. at 8, and (2) Robinson’s claim fails under the burden-shifting test established in

McDonnell Douglas Corp v. Green, 411 U.S. 792, 802 (1982), see DMV Mem. in Supp.

at 15. The court addresses the arguments in turn.

                    a.     Waiver of Claims

      DMV argues that Robinson’s discrimination claims are barred because Robinson

waived any right to sue by entering into Stipulated Agreements with DMV after each

incident leading to suspension. DMV Mem. in Supp. at 8. Robinson argues that she

was coerced into signing the first Stipulated Agreement because when she told her

Union Representative that she wanted to file a grievance as to the suspension and

Stipulated Agreement, she was told that if she did not sign the document she would be

fired. See Robinson 56a(2) ¶ 34–35. Robinson argues that she signed the Second

                                            14
Stipulated Agreement and agreed to serve a two-day suspension because she thought

she and the coworker with whom she had argued would face the same or similar

punishment. See Robinson 56a(2) ¶ 48; Affid. of Daniel Callahan, Ex. 10 (Doc. No. 64-

6) at 25–26.

       Under Title VII, an employee may waive a discrimination claim only if the release

is knowing and voluntary. The Second Circuit has adopted a “totality of the

circumstances” test to determine whether a waiver was knowing and voluntary. See

Bormann v. AT & T Commc'ns, Inc., 875 F.2d 399, 403 (2d Cir. 1989). Factors to

consider in applying this test include:

       1) the plaintiff's education and business experience, 2) the amount of time
       the plaintiff had possession of or access to the agreement before signing it,
       3) the role of plaintiff in deciding the terms of the agreement, 4) the clarity
       of the agreement, 5) whether the plaintiff was represented by or consulted
       with an attorney, and 6) whether the consideration given in exchange for
       the waiver exceeds employee benefits to which the employee was already
       entitled by contract or law.

Not all the factors need be satisfied before a waiver is deemed enforceable. Espinal v.

Trustees of Columbia Univ. in the City of New York, No. 16 CIV. 4100 (CM), 2016 WL

6561406, at *5 (S.D.N.Y. Oct. 24, 2016) (quoting Cordoba v. Beau Dietl & Assocs., No.

02 CIV.4951 MBM, 2003 WL 22902266, at *5 (S.D.N.Y. Dec. 8, 2003)).

“The essential question is whether, in the totality of circumstances, the individual's

waiver of his right can be characterized as knowing and voluntary.” Id.

       The Bormann analysis is particularly fact-intensive. However, as detailed below,

see infra at 15–22, the court concludes that, even assuming that a genuine dispute of

material fact exists as to whether Robinson waived her discrimination claims, her claims

fail under the burden-shifting analysis established in McDonnell Douglas Corp. v.



                                             15
Green, 411 U.S. 792 (1973). Therefore, the court need not address whether a genuine

dispute of material fact exists as to whether Robinson waived her discrimination claims.

                    b.     McDonnell Douglas Analysis

      DMV argues that, even if Robinson’s claims of discrimination are not barred by

the Stipulated Agreements, Robinson’s claims fail under the McDonnell Douglas

analysis. Under McDonnell Douglas, a plaintiff must initially establish a prima facie

case of discrimination. The burden then shifts to the defendant to put forward a

legitimate, nondiscriminatory reason for the adverse action. The plaintiff must then

demonstrate that the nondiscriminatory reason proffered by the defendant is pretextual.

See Abrams v. Dep't of Pub. Safety, 764 F.3d 244, 251 (2d Cir. 2014). DMV argues

that summary judgment is appropriate because (1) Robinson failed to meet her initial

burden of putting forward a prima facie case of discrimination, and (2) assuming,

arguendo, that Robinson established a prima facie case of discrimination, she failed to

demonstrate that a genuine dispute of material fact exists as to whether DMV’s reasons

for her suspensions were pretextual. See DMV Mem. in Supp. at 15, 23.

      A plaintiff presents a prima facie case of discrimination by establishing that,

(1) she belonged to a protected class; (2) she was qualified for the position she sought

(or held); (3) she suffered an adverse employment action; and (4) the adverse

employment action occurred under circumstances giving rise to an inference of

discriminatory intent. Abrams, 764 F.3d at 251–52. DMV concedes that Robinson

belonged to a protected class and was qualified for the position she held at DMV. See

DMV Mem. in Supp. at 16. DMV also concedes that, if Robinson did not waive her

claims as to her suspensions under the Stipulated Agreements, the suspensions were

adverse employment actions. See id. However, DMV argues that Robinson failed to
                                           16
provide any evidence to support a finding that the suspensions occurred under

circumstances giving rise to an inference of discrimination based on race or color. Id.

       Robinson attempts to establish an inference of discrimination through evidence

of disparate treatment. "A showing of disparate treatment—that is, a showing that the

employer treated plaintiff less favorably than a similarly situated employee outside his

protected group—is a recognized method of raising an inference of discrimination for

purposes of making out a prima facie case." Mandell v. County of Suffolk, 316 F.3d

368, 379 (2d Cir. 2003) (quotation and citation omitted). A plaintiff relying on disparate

treatment evidence "must show she was similarly situated in all material respects to the

individuals with whom she seeks to compare herself.” Id. An employee is similarly

situated to co-employees if they were (1) “subject to the same performance evaluation

and discipline standards” and (2) “engaged in comparable conduct.” Ruiz v. Cty. of

Rockland, 609 F.3d 486, 493–94 (2d Cir. 2010). “[T]he standard for comparing conduct

requires a reasonably close resemblance of the facts and circumstances of plaintiff's

and comparator's cases, rather than a showing that both cases are identical.” Id. at

494. While the question as to whether employees are similarly situated is generally one

of fact, a court may properly grant summary judgment “where no reasonable jury could

find the similarly situated prong met.” See Dellaporte v. City Univ. of New York, 998 F.

Supp. 2d 214, 230 (S.D.N.Y. 2014).

       Robinson identified the following comparators in her deposition and in answers to

interrogatories: (1) Anne Marie Amarena; (2) Janine Stevenson; (3) Linda Peters




                                            17
(4) Lisa Parella; (5) Jonathan Roberts; (6) Melissa Raibeck; (7) Catherine Dell'Oro; and

(8) Geraldine Russolessi. DMV 56a(1) ¶ 85; Robinson 56a(2) ¶ 85.6

       As to Robinson’s 20-day suspension following the altercation with DMV

customers, there is no genuine dispute of material fact as to whether the comparators

were similarly situated to Robinson, because none were disciplined for engaging in

comparable conduct. Robinson was suspended following an altercation with members

of the public. She was overheard cursing at or in the presence of DMV customers, and

allegedly threw documents at the customers. The identified comparators were

disciplined for the following conduct: Amarena was suspended for two days following a

verbal altercation with a coworker in the work area. See Robinson Opp. (Doc. No. 69-2)

at 46–51. Stevenson was suspended for three days for the same verbal altercation.

See DMV 56a(1) ¶ 87; Robinson 56a(2) ¶ 87. Peters was suspended for three days for

making an offensive remark to a coworker; Parella was suspended for three days for

threatening a coworker; Roberts was suspended for three days for violating the DMV

Sexual Harassment Policy; Raibeck was suspended for ten days for misusing DMV

computer systems; Dell’Oro was suspended for ten days for misusing state equipment.

DMV 56a(1) ¶¶ 88–92; Robinson 56a(2) ¶¶ 88–92. Russolessi was not suspended for

her conduct in the verbal altercation with Robinson. Robinson 56a(2) ¶ 49.

       None of the comparators were alleged to have taken part in conduct involving the

public; rather, they were all disciplined for conduct involving other DMV employees.

While Robinson’s burden to establish a prima facie case is not a heavy one, once DMV



       6  The court notes that Robinson objected to paragraph 85 of DMV’s Statement of Facts. See
Robinson 56a(2) ¶ 85. However, in objecting, she neither responded to the content of paragraph 85, nor
cited to any admissible evidence. The court deems paragraph 85 of DMV’s statement of facts admitted.

                                                  18
provided evidence to support its claim that no genuine dispute of material fact existed

as to whether she was similarly situated to the identified comparators, she bore the

burden to provide evidence to rebut that claim and demonstrate the existence of a

genuine issue for trial. See Weinstock, 224 F.3d at 41. Robinson provided no evidence

to rebut DMV’s arguments, or to show that any of the listed comparators engaged in the

same or similar conduct as to that for which she was suspended. There is no genuine

issue of material fact as to whether Robinson was disciplined more harshly than any

similarly situated employee when she was suspended for 20 days, following allegations

that she engaged in a dispute with a DMV customer. Robinson has therefore failed to

put forward a prima facie case of discrimination as to her first suspension. The court

grants DMV’s Motion for Summary Judgment as to Robinson’s claim of discrimination

stemming from her first suspension.

       As to Robinson’s second suspension, Robinson was suspended for two days

following a dispute with Russolessi; Russolessi was not disciplined. DMV 56a(1) ¶ 49;

Robinson 56a(2) ¶ 49. DMV argues that Russolessi was not similarly situated because

she was not under a Last Chance Agreement, and because an investigation “concluded

that there was no basis to discipline Ms. Russolessi for her conduct.” DMV Mem. in

Supp. at 21. Robinson provided evidence that Manente concluded, after an

investigation, that there was “sufficient evidence to find just cause” that Russolessi

violated DMV policy, and that Russolessi “should receive appropriate discipline for her

inappropriate and unprofessional behavior . . . .” Robinson 56a(2) ¶ 49; Request for

Production 2, Ex. 1 (Doc. No. 72) at 28.




                                            19
       Construing the evidence in the light most favorable to Robinson, the court

concludes that there is a material issue of fact as to DMV’s investigation finding a

sufficient basis to discipline Russolessi, and that, notwithstanding that finding, that

Russolessi was not disciplined. However, that does not conclude the court’s inquiry as

to whether Russolessi and Robinson were similarly situated. The standard for

comparing conduct requires a reasonably close resemblance of the facts and

circumstances of plaintiff's and comparator's cases, rather than a showing that both

cases are identical. Ruiz, 609 F.3d at 494. However, courts have held that

comparators were not similarly situated to plaintiffs where, as here, the plaintiffs’

disciplinary histories were significantly more extensive than those of the comparators.

       In Howell v. Montefiore Med. Ctr., the Second Circuit, in a Summary Order,

affirmed a grant of summary judgment in favor of the defendant in a Title VII case. See

Howell v. Montefiore Med. Ctr., 675 F. App'x 74, 75 (2d Cir. 2017). The plaintiff in

Howell was terminated following an investigation by the defendant into an argument

between the plaintiff and a coworker. See id. The plaintiff argued that the employer’s

proffered motivations were “pretextual, because the other employee involved in the

. . . altercation was similarly situated to him but was not disciplined or terminated

following the incident.” Id. The Second Circuit rejected the plaintiff’s argument,

concluding that Howell and the comparator were not similarly situated because the

Howell “had an extensive disciplinary history, including a prior termination later

converted to a suspension, while the other employee had no disciplinary history.” Id.;

see also Saji v. Nassau Univ. Med. Ctr., 724 F. App'x 11, 18 (2d Cir. 2018) (affirming

grant of summary judgment in summary order where plaintiff put forward “no concrete



                                             20
evidence” to show comparator had similar disciplinary history). Other Circuits have

similarly held that employees with different disciplinary records are not similarly situated.

See, e.g., Amrhein v. Health Care Serv. Corp., 546 F.3d 854, 860 (7th Cir. 2008);

Parries v. Makino, Inc., 148 F. App'x 291, 299 (6th Cir. 2005); Jest v. Archbold Med.

Ctr., Inc., 561 F. App'x 887, 889 (11th Cir. 2014).

       DMV argues that, unlike Russolessi, Robinson was subject to a Last Chance

Stipulated Agreement and had a record of prior discipline. See DMV Mem. in Supp. 21.

Robinson argues that Callahan, whose Affidavit DMV provided as evidence that

Russolessi did not have a prior disciplinary record, did not possess personal knowledge

of Russolessi’s disciplinary history. Robinson 56a(2) ¶ 51. However, as the court has

noted, Callahan’s Affidavit is admissible evidence. See supra at 5 n.4.

       Robinson, as the nonmoving party, could not rely on unsubstantiated denials of

DMV’s properly supported arguments. Instead, she had to “offer some hard evidence”

to rebut DMV’s evidence that no genuine issue of material fact existed as to whether

Russolessi’s disciplinary history was sufficiently similar to Robinson’s for the two to be

similarly situated. See D'Amico v. City of N.Y., 132 F.3d 145, 149 (2d Cir.1998).

Robinson pointed to no evidence to support an argument that Russolessi had a similar

disciplinary history to hers, or that Russolessi had previously been disciplined in any

way. The court concludes there is no genuine dispute of material fact as to whether

Robinson and Russolessi were similarly situated, such that DMV’s decision to suspend

Robinson and not to discipline Russolessi created a circumstance raising the inference

of discrimination.




                                             21
       As to the remaining comparators, DMV argued that (1) none of the comparators

were subject to a Last Chance Stipulated Agreement; (2) comparators who engaged in

similar conduct were not treated differently than Robinson; and (3) every comparator

was subject to stipulated agreements similar to Robinson’s. See DMV Mem. in Supp. at

20–21. The court addresses the second of DMV’s arguments, that Robinson was not

treated more harshly than the comparators.

       As noted above, except for Russolessi, none of the comparators were

suspended for less than two days. See supra, at 17–18. Amarena was suspended for

two days; Stevenson, Peters, Parella, and Roberts were each suspended for three

days. Raibeck and Dell’Oro were suspended for ten days. Robinson has not provided

any evidence to rebut DMV’s evidence that the comparators were all suspended for the

same or greater length of time as Robinson, or to support a finding that any

comparators were disciplined less harshly than she was for the same or similar conduct.

       The court concludes that there is no genuine dispute of material fact as to

whether Robinson’s second suspension occurred under circumstances raising an

inference of discrimination. Robinson failed to put forward a prima facia case of

disparate treatment. The court therefore grants DMV’s Motion for Summary Judgment

as to Robinson’s claim that her second suspension was discriminatory.

V.     CONCLUSION

       For the reasons stated above, Robinson’s Motion to Strike (Doc. No. 70) is

DENIED. DMV’s Motion for Summary Judgement (Doc. No. 64) is GRANTED. The

Clerk is ordered to close this case.




                                           22
SO ORDERED.

Dated at New Haven, Connecticut this 20th day of December 2018.



                                            /s/ Janet C. Hall_________
                                            Janet C. Hall
                                            United States District Judge




                                 23
